.




     OFFICE   OF THE AITORNEY     GENERAL   OF   Tw
                          AWTIN




Bon. Balker Cars02
County Attorney
mdspth- Comty
Siarra B:encn, Tcras
DQ%r sira




                      8 1s char in its prohibltioze and
                     auoertda whetbar tl-23oftico cf trustee
                      df3iriot is included tizrein.




        *lieone who holds an office of proSit or
     trust under the United states CT thiG State,
EOna Falbr        Cerson, Page 2

      ‘or .l.n any
                 city or town in this Stats, '+ * l.
       shall act 88 judge, clerk or supervisor o r EnJ
      sl4ctioa~      * + * w

the Court in the case o? Cl.iZTZm r.XiXLIS, 278 S.W. 465,
recognized the office OS trustee OS a comori school.dls-
trict to be *an oSSic8 of trust" under such statute, the
opinica reading at p. 466:
            wAt the the he so acted, he Wa6 holding
       an office oS trust under the laws of the state
       of Texas, to--&t, being a trustee for said
       school district Fo. 26 * L * *
         In our opinion,~therecan be no doubt comern-
ing the corractness of the proposition that the office
of trustee 0r a common school district is an orrice 0r
tNst sithin the ;xrrYiewOS Acticlo 294C, supra; there-,
fare, On8 holding such OftiC  is disqualified frm aot-
ing as County Chaimn of the Deaocratlc Zxecutioe
 cOzDd.tt80.
         .Accordingly,you are respectfullyadvised that
 it   is   ooinlon or tkls deDart.zentthat sour viestion
            the
 should be akmred in the aSiirz+intive;  na&?ly, ihat a
*Ean, although elected county ohairzan of tho Emocratio
 ErecutJvc Coznitteo of EudsDetn County, Texas, is dis-
 qualfied rrccLactirg in such capacity by virtue of his
 being the holder of the office or trastee  or a CGZRO~
 school district.
          Trustiugthat we have adequately ansmreredyour
 inquiry, xe r0Lloi.n
                                    yours very truly




 zcs : ob
                                   G%ii&2!*       Assistant